Order entered March 19, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00110-CV

                     PRASHANT PRABHULKAR, Appellant

                                       V.

                PROGRESSIVE AUTO INSURANCE, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-03030-2018

                                    ORDER

      Before the Court is appellant’s March 8, 2021 motion for leave asking this

Court not to set this appeal for oral argument while he is out of the country. We

GRANT the motion to the extent that this case will not be set for submission prior

to April 22, 2021.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE